Title: Orderly Book, 14 October 1758
From: Washington, George
To: 



[14 October 1758]

Camp at Shawnese Cabins Saturday Octr 14th
Parole Aberdeen
The Genl to beat to Morrow morning at 5 OClock the Assembly at 6, The Officers are to be particularly Carefull to have their Mens Arms drawn in the morning & fresh Loaded they are likewise to order their Horses to be well Securd so that they

may be ready to March at the beating of the Assembly, All the Officers may put on w[ha]t Dress they think proper to morrow. No man to Sleep without the Sentries.
